Citation Nr: 0032944	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of hemorrhoids, currently rated as 10 percent 
disabling.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  

3.  Evaluation of degenerative disc disease of the lumbar 
spine, currently rated as 40 percent disabling.

4.  Evaluation of degenerative disc disease of the cervical 
spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from March 1993 to March 1997.  
He also had 16 years 1 month and 28 days of prior active 
service.  This appeal arose from an August 1997 rating 
decision of the San Juan, the Commonwealth of Puerto Rico, 
Department of Veterans Affairs (VA), Regional Office (RO) in 
which service connection was granted for hemorrhoids, left 
ear hearing loss, degenerative disc disease of the lumbar 
spine and degenerative disc disease of the cervical spine.  
The hemorrhoids were assigned a 10 percent evaluation, the 
left ear hearing loss was assigned a noncompensable 
evaluation, degenerative disc disease of the lumbar spine was 
assigned a 20 percent evaluation and degenerative disc 
disease of the cervical spine was assigned a 10 percent 
evaluation.  In January 1998 the evaluation for degenerative 
disc disease of the lumbar spine was increased to 40 percent.  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include obtaining 
the relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  The veteran's DD 214 
indicated that he had 16 years 1 month and 28 days of prior 
active service.  However, there is no verification of the 
veteran's prior active service.  

An examination should include a review of "the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121 (1991), which required that the 
records of prior treatment be taken into account at the time 
of an evaluation.  See also VAOPGCPREC 20-95 (July 14, 1995).  
The VA last examined the veteran in November and December 
1998 to determine the severity of his hemorrhoids and 
degenerative disc disease of the lumbar and cervical spines.  
One examiner indicated that no medical records were available 
at the time of the examination.  Another examiner did not 
indicate whether or not the claims folder was available or 
that the veteran's medical history was reviewed prior to the 
examination.  The veteran's last audiologic examination was 
in July 1998.  The examiner did not indicate whether or not 
the claims folder was available or that the veteran's medical 
history was reviewed prior to the examination.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should attempt to verify, 
through official channels including the 
National Personnel Records Center (NPRC), 
the veteran's periods of active military 
service.  All attempts to verify these 
dates must be documented in the record.

2.  The VA examiners must be provided the 
claims folder, so that the veteran's 
entire medical history can be taken into 
consideration in assessing the severity 
of his service-connected disabilities, 
and the examiners are asked to indicate 
in the examination report that the claims 
folder has been reviewed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

